,> -   .-

                   Case 7:19-cv-07577-KMK Document 68 Filed 09/10/19 Page 1 of 2
                    Case 7:19-cv-07577-KMK Document 61-1 Filed 09/09/19 Page 1 of 3




                                         UNITED STATES DISTRICT COURT
                                        SOUTHERN DISTRICT OF NEW YORK


              PHARMACYCHECKER.COM LLC,

                                      Plaintiff,
                                V.
                                                              Case No. 7:19-CV-07577-KMK
             NATIONAL ASSOCIATION OF BOARDS
             OF PHARMACY, ALLIANCE FOR SAFE
             ONLINE PHARMACIES, CENTER FOR
             SAFE INTERNET PHARMACIES LTD.,
             LEGITSCRIPT LLC, AND PARTNERSHIP
             FOR SAFE MEDICINES, INC.,

                                     Defendants.


                 JOINT STIPULATION AND [PROPOSED] ORDER EXTENDING TIME FOR
                 DEFENDANT ALLIANCE FOR SAFE ONLINE PHARMACIES TO ANSWER,
                  MOVE TO DISMISS, OR OTHERWISE RESPOND TO THE COMPLAINT

                   Plaintiff PharmacyChecker.com LLC and Defendant Alliance for Safe Online Pharmacies

            ("ASOP") by and through their respective undersigned counsel, subject to this Court's approval,

            and to the reservation of rights contained in paragraph 2 below, agree and stipulate as follows:

                                                       RECITALS

                   WHEREAS, on August 13, 2019, Plaintiff commenced this action in this District by

            filing a summons and complaint, ECF No. 1, (the "Complaint") against ASOP and other

            defendants;

                   WHEREAS, the current deadline for ASOP to answer, move to dismiss, or otherwise

            respond to Plaintiffs complaint pursuant to Rule 12 of the Fed. R. Civ. P. is on or before

            September 13, 2019;

                   WHEREAS, defendants Legitscript LLC and National Association of Boards of

            Pharmacy previously received extensions of time to respond to the Complaint through and
         Case 7:19-cv-07577-KMK Document 68 Filed 09/10/19 Page 2 of 2
         Case 7:19-cv-07577-KMK Document 61-1 Filed 09/09/19 Page 2 of 3




including October 21, 2019, ECF Nos. 24 and 44, dated Aug. 23, 2019 and Sept. 3, 2019,

respectively;

         WHEREAS, Plaintiff and ASOP have met and conferred and, by and through their

undersigned counsel, mutually agree and herby stipulate to the following:

         1. ASOP's time to answer, move to dismiss, or otherwise respond to the Complaint

            pursuant to Rule 12 of the Fed. R. Civ. P. is hereby extended through and including

            October 21, 2019.

         2. No defense is prejudiced or waived by ASOP in executing, agreeing to, or filing this

            Stipulation.



IT IS SO OR.DEREf .

Dated:     C/ /JO/ 'J. 0IC/
                                      UNITED STATES DISTRICT JUDGE


STIPULATED TO AND APPROVED BY:

September 9, 2019                     Isl Cristina M Fernandez
                                      Cristina M. Fernandez
                                      AXINN, VELTROP & HARKRIDER LLP
                                      114 W 4 7th Street, 22nd Floor
                                      New York, NY 10036
                                      Telephone: (212) 261-5668
                                      Facsimile: (212) 728-2201
                                      cfemandez@axinn.com

                                      Rachel J. Adcox (pro hac vice forthcoming)
                                      Jerry M. Maier (application for admission forthcoming)
                                      AXINN, VELTROP & HARKRIDERLLP
                                      950 F Street N.W.
                                      Washington, D.C. 20004
                                      Telephone: (202) 721-5406
                                      Facsimile: (202) 912-4701
                                      radcox@axinn.com



                                                 2
